DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 26 July 2021, claim(s) 1-11, and 13 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised 112 rejections of claims 1-10 are withdrawn in view of the amendments to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Xin Xie (Reg. No. 70,890) on 3 November 2021.

The application has been amended as follows: 

In the claims:
1. (Currently Amended) A system, comprising: 
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
executing a script for transforming federated data in one or more source computing systems to corresponding data platform objects; 
generating a set of temporary objects based at least in part on the execution of the script, wherein the temporary objects each provide a first representation of some portion of the federated data; 
generating a set of data platform objects based at least in part on the execution of the script, wherein the data platform objects each provide a second representation of some portion of the federated data; 
providing an interface for accessing the federated data; 

modifying the subset in accordance with the request. 

7. (Currently Amended) The system of claim 6, wherein the instructions further cause the system to perform:
in response to providing the interface for accessing the federated data, receiving a search query submitted via the interface; and
generating a search result that references the portion of the federated data, wherein the update is triggered in response to the search result. 

11. (Currently Amended) A computer-implemented method, comprising: 
receiving federated data from one or more source computing systems into a data analysis platform;
executing a script for transforming the federated data to corresponding data platform objects;
generating temporary objects based at least in part on the execution of the script, wherein the temporary objects each provide a first representation of some portion of the federated data; 
generating data platform objects based at least in part on the execution of the script, wherein the data platform objects each provide a second representation of some portion of the federated data; 

modifying the subset in accordance with the request. 

Response to Arguments
Applicant’s arguments, see page 7, filed 26 July 2021, with respect to the objections and 112 rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165